NOTE: This order is n0nprecedentia1.
United States Cour1 of AppeaIs
for the FederaI Circuit
JOSE G. APOLLO, SR.,
Claimo:nt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Resp0ndent-Appellee.
2012-709O
Appea1 from the United States Court of Appeals for
Veterans C1airns in case no. 11-2404, Judge Mary J.
Schoelen.
ON MOTION
ORDER
Jose G. Apo1lo, Sr. moves for a 60-day extension of
time, until June 6, 2012, to file his informal brief
Upon consideration thereof
IT ls 0RI)ERED THAT:

APOLLO V. DVA 2
The motion is granted Mr. Apo1lo’s informal brief is
due on or before June 6, 2012.
FOR THE COURT
MAR 30 2012
/s/ J an Horba1§g
Date J an Horba1y
C1erk _
ccc Jose G. Apo1lo, Sr. (Informa1 Brief Form Enc1osed)
Jeanne E. Davidson, Esq.
s21 _
LED
U.S. C0UR1Ei)F AFPEALS FOR
THE FEDEBAL ClFlCUlT
F‘|AR 30 2012
JAN HOHBALY
CLERK